 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HERMELINDA GONZALEZ,                             No. 1:20CV1244-DAD-HBK (SS)
12                      Plaintiff,                  ORDER GRANTING STIPULATED
13           v.                                     MOTION FOR AWARD AND
                                                    PAYMENT OF ATTORNEY FEES AND
14    ANDREW SAUL,                                  EXPENSES
15                      Defendant.
                                                    (Doc. No. 21)
16

17

18

19

20          Pending before the court is Plaintiff’s stipulated motion for attorney fees filed May 24,
21   2021. (Doc. No. 21). Plaintiff seeks attorney’s fees and expenses in the amount of $5,121.77

22   under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Id.).

23          On May 13, 2021, the district court granted the parties’ Stipulation for Voluntary Remand

24   pursuant to Sentence Four of 42 U.S.C. § 405(g) and reversed and remanded the case to the

25   Commissioner for further administrative proceedings. (Doc. No. 19). Judgment was entered the

26   same day. (Doc. Bo. 20). Plaintiff now moves for an award of fees as the prevailing party under
27   that order. See 28 U.S.C. § 2412(a) & (d)(1)(A); Fed. R. Civ. P. 54(d)(1); see 28 U.S.C. § 1920;

28   cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993) (concluding that a party who wins a
                                                       1
 1   sentence-four remand order under 42 U.S.C. § 405(g) is a prevailing party).

 2            The Commissioner does not oppose the requested relief. (See Doc. No. 21 at 2). After

 3   issuance of an order awarding EAJA fees and costs, the United States Department of the Treasury

 4   will determine whether plaintiff owes a debt to the government. If plaintiff has no discernable

 5   federal debt, the government will accept plaintiff’s assignment of EAJA fees and pay the fees

 6   directly to plaintiff’s counsel.

 7            Accordingly, it is ORDERED:

 8            1. The stipulated motion for attorney fees and expenses (Doc. No. 21) is GRANTED.

 9            2. Plaintiff is awarded fees in the amount of five thousand one hundred twenty-one

10   dollars and seventy-seven cents ($5,121.77) in attorney fees and expenses. Unless the

11   Department of Treasury determines that plaintiff owes a federal debt, the government must pay

12   the fees to plaintiff’s counsel in accordance with plaintiff’s assignment of fees and subject to the

13   terms of the stipulated motion.

14

15   IT IS SO ORDERED.

16
     Dated:      May 25, 2021
17                                                      HELENA M. BARCH-KUCHTA
18                                                      UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        2
